Citation Nr: 1503599	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  09-40 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes or as due to Agent Orange exposure.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for right leg radiculopathy associated with the low back disability, currently in effect since March 31, 2009.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had active service from April 1962 to April 1964, November 1968 to August 1970, and October 1970 to June 1989.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and his wife testified at a Board hearing at the RO in March 2012; a transcript is of record.  In July 2012, the Board remanded the issues of service connection and increased rating for the low back for development.  

A separate 10 percent rating for right leg radiculopathy was granted, effective March 31, 2009, in a January 2012 rating decision, during the pendency of the Veteran's appeal from the denial of an increased rating for the low back disability.  Because the rating criteria for spinal disabilities contemplates associated objective neurological abnormalities, including right leg radiculopathy, this issue is also before the Board as part of the appeal for an increased rating for the low back.

Further, the Veteran has asserted that he is unable to work due to pain in his low back and legs.  See, e.g., March 2009 notice of disagreement.  Accordingly, there is an inferred claim of entitlement to a TDIU as part and parcel of the appeal from the underlying disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Veteran submitted additional evidence for his claim for peripheral neuropathy in May 2013, and he waived initial review of any additional evidence by the agency of original jurisdiction (AOJ) in writing in December 2012.  The Board may properly consider this evidence and, moreover, this claim is being granted herein.

The issues of service connection for bilateral knee disabilities, which were previously denied in a January 2012 rating decision, were raised by the record in the December 2014 appellate brief.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Resolving doubt in his favor, the Veteran's diagnosed peripheral neuropathy in the lower extremities has been medically linked to his service-connected diabetes.

2.  The Veteran's low back has had forward flexion to greater than 30 degrees, even when considering flare-ups and repetitive use, no ankylosis, and no incapacitating episodes with a duration of at least 4 weeks during any 12-month period.
 
3.  The Veteran has had right leg radiculopathy associated with the low back that most nearly approximated mild incomplete paralysis of the sciatic nerve throughout the appeal; but no associated impairment in the left leg, bowel or bladder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the lower extremities, as secondary to diabetes, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  The criteria for a rating in excess of 20 percent for the low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).
 
3.  The criteria for a 10 percent rating, but no higher, for right leg radiculopathy prior to March 31, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for a rating in excess of 10 percent for right leg radiculopathy from March 31, 2009, forward, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA provided the Veteran with full notice of the requirements to substantiate the claims decided herein in June 2008, prior to the initial adverse adjudication.  

Further, the May 2012 Board hearing focused on the elements necessary to substantiate the claims.  The Veterans Law Judge asked questions to obtain pertinent evidence, including the nature and timing of the Veteran's symptoms and any outstanding treatment records.  The Veteran and his representative also demonstrated actual knowledge of the required elements for service connection, including on a secondary basis, as well as for an increased rating.  Indeed, the case was remanded for further development, in part in response to the hearing testimony.

VA obtained, or the Veteran submitted, records pertaining to the Veteran's disability benefits from the Social Security Administration (SSA), as well as service treatment records and records from VA, Tricare at Keesler Air Force Base, and private providers, including as directed in the prior remand.  There is no argument or indication of any pertinent outstanding records are needed for a fair adjudication. 

The Veteran was also afforded multiple VA examinations, including post-remand in November 2012.  There is no argument of inadequacy in this examination, and the report contains sufficient findings and detail to rate the Veteran's low back disability and associated neurological impairment, when considered together with the other lay and medical evidence of record.  Any defects regarding the opinion for peripheral neuropathy are moot because that claim is being granted in full herein.

In sum, VA satisfied its duties to inform and assist, insofar as any errors committed were not harmful to the essential fairness of the proceedings.  No additional notice or assistance would be reasonably likely to aid in substantiating the claims decided herein.  The Veteran has had ample opportunity to participate in the adjudication, and no prejudice has been alleged or shown due to any possible notice defects.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326; Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Analysis

Service Connection

The Veteran asserts that he has peripheral neuropathy related to exposure to herbicides (Agent Orange) in Vietnam.  Alternatively, he argues that his peripheral neuropathy is secondary to service-connected disability, including type II diabetes.  

As discussed below, the evidence is sufficient to award service connection on a secondary basis; therefore, the other raised theories will not be discussed.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

The Veteran has consistently reported that his symptoms of paresthesias, numbness and tingling primarily the lower legs and feet, coldness in the lower extremities, difficulty walking and shuffling or dragging his feet began in approximately 2004 or 2005, shortly after he was diagnosed with diabetes in approximately 2004.  See, e.g., October 2005 and March 2007 private or Tricare records; August 2008 VA treatment record; March 2012 hearing transcript; November 2012 VA examination. 

There is conflicting evidence, however, as to whether the Veteran has a diagnosis of peripheral neuropathy in the lower extremities, as opposed to right leg radiculopathy associated with the low back disability.  The November 2012 VA examiner concluded that there was no current objective peripheral neuropathy, pointing to a March 2009 electromyograph (EMG)/nerve conduction study (NCS) report with normal results bilaterally, with the exception of chronic right leg S1 radiculopathy.  Nevertheless, the Veteran submitted a January 2013 EMG/NCS report, which showed right leg radiculopathy in addition to peripheral polyneuropathy.  Furthermore, a 2005 EMG/NCS report had shown sensory neuropathy that was primarily axonal in nature, and the Veteran's Tricare and private providers repeatedly noted peripheral neuropathy in addition to right leg pain radiating from the low back or right leg radiculopathy.  

Resolving doubt in the Veteran's favor, the evidence establishes  currently diagnosed peripheral neuropathy in the lower extremities, as separate from his right leg radiculopathy associated with the service-connected low back disability.

There is also conflicting evidence regarding the etiology of the Veteran's peripheral neuropathy, to include whether it is related to his service-connected diabetes.  

An October 2005 neurology treatment record reflects complaints of numbness, tingling, paresthesias, a burning sensation in the feet, coldness from the mid-calf down, difficulty with his gait, and dragging his feet.  The symptoms had been getting progressively worse for 6 months to 1 year.  The provider noted that the Veteran had a history of back pain with surgery for herniated disc in July 2003, as well as Type II diabetes that had been diagnosed two years earlier.  The impression was a relatively symmetric primarily sensory polyneuropathy.  The provider noted that the Veteran reported controlling his blood sugars well, but stated that "certainly diabetes would be the leading likely cause of his symptoms."  The provider also noted stated that "diabetes does not protect from other neuropathies," and indicated that he would screen the Veteran for other typical causes of neuropathies.

A March 2006 follow-up record from this provider indicates that the Veteran continued to have similar complaints.  The provider stated that the Veteran appeared to have "peripheral neuropathy with possibly a sensory type ataxia, or almost myelopathic, within his reflexes proprioceptive difficulties."  The plan included to recheck nerve conduction studies (NCS) and obtain a nerve biopsy.

An April 2006 EMG/NCS noted bilateral peroneal entrapment.

A right sural nerve biopsy was conducted in May 2006, and the results are in the claims file.  In September 2006, the same neurological provider noted that the sural nerve biopsy results did not show a clear pathologic diagnosis, although there was no evidence of vasculitis.  The provider also noted that B12 shots had not improved the Veteran's symptoms particularly.  The provider concluded with an impression that the Veteran appeared to have entrapment neuropathies and maybe a demyelinating type process, although the nerve biopsy was not diagnostic.  

In a March 2007 record, a Tricare neurology clinic provider recorded the Veteran's complaints of symptoms in the legs for 2-3 years, consistent with the summary above.  This provider noted that the Veteran's subjective complaints and objective findings showed symptoms in a stocking glove pattern.  Consistent with the above records, this provider noted that a previous NCS in 2005 showed evidence of mild sensory neuropathy that was primarily axonal.  He also noted that the sural nerve biopsy had shown no vasculitis, and evidence of demyelinating and axonal changes but was non-specific.  In the assessment, the provider stated that the Veteran's symptoms were consistent with diabetic peripheral neuropathy, and that all lab work was unrevealing for other causes and the sural nerve biopsy was non-diagnostic.     

A March 2008 private record noted that an ankle/brachial index (ABI) was conducted for indications of diabetes, hypertension, and cigarette or tobacco use, with symptoms of claudication in both legs, as well as numbness and tingling.  A notation indicates that it was a mildly abnormal ABI study, suggesting mild bilateral intrapopliteal arterial disease, which could be correlated clinically.

In October 2008, a VA examiner (a physician) evaluated the Veteran and stated that his diabetes mellitus type 2 was well controlled and had been diagnosed in 2004.  The examiner opined that the Veteran's peripheral neuropathy of the lower limbs, which had been present for three years (or since approximately 2005), was less likely than not related to the diabetes.  No reason was provided for this opinion.

A March 2009 record assessed diabetic peripheral neuropathy, with notations that pain was more associated with diabetic neuropathy in the feet, there were not typical claudication symptoms, and the Veteran had good relief with Lyrica.

Shortly thereafter, in March 2009, an EMG/NCS was ordered for a history of diabetes with peripheral neuropathy and radicular pain, vascular disease essentially ruled out.  The results were normal except for right S1 radiculopathy on the EMG.

In September 2009, a VA examiner (a physician's assistant) opined that it was less likely than not that the Veteran's peripheral neuropathy was caused by his diabetes.  The examiner noted that the Veteran developed neuropathy complaints in the lower extremities within one year of being diagnosed with diabetes and stated that, typically, neuropathy takes 5-10 years to develop.  He also noted that the Veteran was not on insulin, but was on oral medications, and that he had symptoms including gait abnormalities that were not consistent with diabetic neuropathy.  The examiner also stated that the Veteran's neuropathy pattern was not consistent with a diabetic neuropathy because it was not in a stocking glove pattern.  (This statement is inconsistent, however, with the March 2007 Tricare treatment record summarized above, which did not symptoms in a stocking glove pattern.)  The examiner noted that the Veteran had a history of two back surgeries, heavy alcohol use in the past and continued use several times per week, and current use of B12 supplements.  

In addition to the EMG/NCS for both lower extremities referenced above, the Veteran has undergone multiple MRIs, as well as a myelogram and CT scan, of the lumbar spine, primarily for complaints of pain in the right lower extremity.  See, e.g., MRIs of the lumbar spine in September 1998, August 2005, April 2009, February 2012; and myelogram and CT of the lumbar spine in June 2003.  The medical records, however, did not relate these study results to the Veteran's other complaints in the right lower leg or foot, or to his left lower leg and foot complaints. 

The November 2012 VA examiner opined that the Veteran did not have objective peripheral neuropathy.  Nevertheless, the examiner opined that any current peripheral neuropathy was not caused by his diabetes, reasoning that the Veteran's subjective complaints in the lower extremities were present before his diabetes diagnosis.  The examiner pointed to evidence of complaints relating to the Veteran's radicular pain down the right leg prior to his diagnosis of diabetes in 2004.  These complaints, however, appear to be different than the Veteran's complaints regarding symptoms in the feet and both lower extremities from the knee down.  The lay and medical evidence is relatively consistent that such complaints began within 6 months to 2 years after his diabetes diagnosis in 2004, and progressively worsened after that time.  Moreover, the November 2012 VA examiner did not respond to the question of aggravation, as opposed to causation, of the peripheral neuropathy by diabetes, or to the question of any relationship between the peripheral neuropathy and Agent Orange exposure in service.

The Veteran's Tricare and private providers repeatedly assessed diabetic peripheral neuropathy.  See, e.g., records in March and April 2009 (before and after the March 2009 EMG/NCS showing chronic right S1 radiculopathy), February 2010.

The Veteran submitted an article from the National Institute of Health (NIH) in 2009, which indicates that there are many possible causes for peripheral neuropathy, which is consistent with the other medical evidence of record.

As noted above, two VA examiners made inaccurate statements regarding some of the factual history of the Veteran's symptoms in providing their opinions that his peripheral neuropathy was not caused by diabetes.  Further, the September 2009 examiner suggested that, if the Veteran's symptoms were in a stocking glove pattern (which they were in the March 2007 treatment record), then this would be indication that the peripheral neuropathy was related to diabetes.  The Veteran's treating providers also repeatedly stated that he likely had diabetic peripheral neuropathy, although they noted that there may be other causes of the condition.  

As such, the available evidence is in relative equipoise regarding whether the Veteran's current peripheral neuropathy was caused or aggravated by his diabetes.  Therefore, the benefit-of-the-doubt doctrine applies, and doubt is resolved in the Veteran's favor.  The criteria for service connection for peripheral neuropathy in the lower extremities, as secondary to diabetes, are met.  38 C.F.R. §§ 3.102, 3.310. 

Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology or manifestations of the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Disabilities of the spine will be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the condition is rated as intervertebral disc syndrome (IVDS) under DC 5243.  See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235 to 5243.  

In this case, the Veteran submitted a claim for an increased rating for his low back disability in April 2008.  He has degenerative disc disease, status post laminectomy, of the lumbar spine, which is currently assigned a 20 percent rating under DC 5237.

Under the General Rating Formula, the ratings are to be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5235.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating will be assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A higher rating of 50 or 100 percent requires unfavorable ankylosis.  Id.

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Prior to the appeal period, the Veteran underwent two lumbar spine surgeries, most recently in 2003.  The evidence reflects that, throughout the appeal period, he has complained of pain in the low back, with occasional exacerbations including radiating pain and reduced range of motion.  He has been treated with pain medications, physical therapy, and steroid injections at times.  Nevertheless, the Veteran retained significant function and range of motion of the low back.  

During the October 2008 and December 2011 VA examinations, the lowest level of measured forward flexion of the Veteran's thoracolumbar spine was to 65 degrees.  The October 2008 VA examiner specified that this degree of limitation was due to pain after the third repetition; the Veteran was able to complete forward flexion to 90 degrees the first time, then 70 degrees the second time, despite complaints of pain throughout all ranges of motion.  Similarly, the December 2011 VA examiner recorded that pain began at 10 degrees during range of motion of testing of the lumbar spine, but the Veteran was able to complete 65 degrees of forward flexion despite pain, with no change after repetition.  This examiner stated that there was no additional loss after repetitive use, and that functional impairment was due to less movement than normal and pain on movement.  

The Veteran has indicated throughout the appeal that he has chronic low back pain that is worsened and/or radiates down the right leg from the back to the foot when he walks or stands for prolonged periods, or when he bends or stoops over, such as to tie his shoes.  The Veteran testified during the March 2012 hearing that he is able to bend forward, but it causes pain.  He reported during the December 2011 VA examination that he had pain radiating down the right leg from buttocks to right calf, which occurred two times a week and lasted for 20-30 minutes each episode.  In a February 2012 treatment record for increased low back pain, the Veteran reported worse pain with twisting, sitting with his weight on the right buttock, and walking.  See, e.g., October 2008 and December 2011 VA examinations; March 2009 notice of disagreement and August 2012 statement for claim; May 2009, January 2011, February 2012 treatment records; March 2012 hearing transcript.

Treatment records throughout the appeal indicate that the Veteran had exacerbations of low back pain after heavy use or activity, which is consistent with the Veteran's report in August 2012 of difficulty with various yard work activities.  

For example, in November 2008, the Veteran complained of severe back problems, described as  low back pain with occasional shooting pain down the right leg for one week after heavy house work.  

In May 2009, the Veteran again reported occasional right leg pain from the back down to the foot, noting that his back and leg pain were similar in intensity.  The provider noted that he had "some forward decreased flexion and some extension" upon physical examination.  In a June 2009 follow-up session, the Veteran reported pain at a level of 0, with complete resolution of his symptoms (other than occasional paresthesias to the feet bilaterally, which are addressed below).  The provider noted that his lumbar flexion was "adequate" at that time.  

In a January 2011 treatment record, the Veteran complained of low back pain after doing a lot of chainsaw work on his property a few weeks earlier, with gradually worsening pain.  He had difficulty walking or getting up from a seated position, and there was sharp or stabbing pain in the back and pain to palpation of the low back.  

Otherwise, in multiple treatment records from 2010 to 2011, the Veteran denied limitation of motion review of systems for any musculoskeletal complaints.  

In February 2012, the Veteran complained of severe low back pain that had been increasing for 6 days, described as a sharp, shooting pain from the right lower back down through the foot.  The diagnosis was acute sciatica and lumbar degenerative disc disease.  An MRI of the spine was conducted in February 2012 for acute sciatica with pain radiating to the right foot.  At a follow-up session in May 2012, the Veteran reported doing much better, and that his back pain was much improved.

The Veteran's reports of low back pain with bending or stooping over, such as in the 2012 Board hearing, are generally consistent with the range of motion testing and notations of pain during the 2008 and 2011 VA examinations.  The lay and medical evidence also reflects episodes of exacerbated pain after repeated activity or heavy use, such as using a chain saw or doing yard work.  These episodes are consistent with the decreased range of motion findings to 65 degrees as limited by pain after repetitive testing during the March 2008 VA examination.  Again, that examiner noted that there was non-limiting pain throughout range of motion.  Similarly, forward flexion was to 65 degrees at  the December 2011 VA examination, with pain beginning at 10 degrees of forward flexion.  

The Veteran's representative argues that a 40 percent rating is warranted for the low back disability because his forward flexion was limited to 10 degrees upon testing.  Pain alone, however, does not constitute functional loss, and painful motion alone does not constitute limited motion.  Mitchell, 25 Vet. App. 32.  

Rather, the Veteran retained significant function and range of motion of the low back despite his pain, and the evidence does not rise to the level of functional limitation of the lumbar spine to 30 degrees or less of forward flexion, including due to pain or other factors during flare-ups or after repetitive use, at any point.  Although a May 2009 provider noted that the Veteran had "some forward decreased flexion and some extension" upon physical examination, there was no indication that such limitation was to 30 degrees or lower.  There is also no evidence of ankylosis of the Veteran's spine.  Therefore, a rating in excess of 20 percent for orthopedic manifestations of the Veteran's lumbar spine degenerative disc disease is not warranted.  See 38 C.F.R. § 4.71a, DC 5237, General Rating Formula.  

With regard to neurological complaints, the Veteran has been assigned a 10 percent rating for his right leg radiculopathy, which is related to his sciatic nerve, effective from March 31, 2009.  This appears to be based on the date of an EMG with an impression of chronic S1 radiculopathy on the right side.  Nevertheless, the Veteran had similar symptoms in the right leg that were attributed to his back for the entire appeal period.  For example, in June 2003, he underwent a lumbar myelogram and CT for chronic low back pain radiating to the right lower extremity.  He had additional lumbar spine MRIs in August 2005, April 2009, and February 2012.  Therefore, a rating is also warranted for the right leg prior to March 31, 2009.  

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. at Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Under DC 8520, an 80 percent rating will be assigned where there is complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Neuritis and neuralgia of the sciatic nerve are rated using these criteria under DCs 8620 and 8720, respectively.

The Veteran has generally complained of radiating pain from the low back down the right leg to the foot, with exacerbations as described above.  In addition, he has complained of paresthesias, tingling sensation, and numbness in the bilateral lower extremities and particularly the feet.  He has also been found to have decreased reflexes and sensation at various points.  The Veteran and his wife have reported difficulties with balance and that he staggers or shuffles his feet when he walks, and he was noted to have antalgic or ataxic gait, with the need for a cane and walker.  

The Veteran's representative argues that a higher rating is warranted for neurological complaints related to the low back due to decreased reflexes.  The Veteran and his representative, however, are not competent to state whether his neurological symptoms are associated with his low back disability.  Rather, this question requires medical expertise or training due to his complex medical history, with numerous possible causes for his symptoms, and the complex nature of the neurological system.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The December 2011 VA examiner noted that the Veteran's second lumbar spine surgery in 2003 was prompted by increased back pain and right radicular symptoms.  He considered the Veteran's current complaints, including episodes of radiating pain down the right leg 2-3 times per week for 20-30 minutes each, as well as complaints of staggering when walking.  The examiner also noted that the Veteran reported a history of peripheral neuropathy and diabetes.  The examiner recorded mild intermittent pain and paresthesias in the right lower extremity Although this examiner noted decreased sensation designated at the L5 level, these findings were bilateral, as were other findings of decreased muscle strength and reflexes ankles.  This examiner summarized that, overall, the Veteran had mild right sided radiculopathy, noting the reports of neuropathy and diabetes as well.  

As noted above, the Veteran has generally reported right-sided low back pain down the leg during episodes of exacerbations.  In February 2012, he indicated that this pain was worsened when sitting with weight on his right buttock, and the diagnosis was degenerative disc disease with acute sciatica and pain radiating to the right foot.  The Veteran had no loss of strength or sensation, and reflexes were 2+ (normal).

Similarly, the November 2012 VA neurological examiner recorded that the Veteran had mild paresthesias and complaints of numbness on the right side.  Muscle strength, sensory testing, and reflexes were all 2+ or normal.  This examiner summarized that there was radiculopathy of the right leg with minimal functional limitations, after noting the March 2009 EMG result of chronic right radiculopathy.  

The November 2012 VA examination included notations that the Veteran walked with a wide-based gait due to deconditioning, osteoarthritis, and degenerative disc disease; and that he reported using a cane regularly due to concerns of losing balance from osteoarthritis, degenerative disc disease, and radiculopathy.  Nevertheless, the Veteran had reported problems in the bilateral lower extremities (other than intermittent pain from the back down the right leg) that began shortly after his diabetes diagnosis.  As discussed in the service connection portion above, the medical evidence indicates that the other neurological complaints in the Veteran's lower extremities are due to peripheral neuropathy, with a separate condition of right leg radiculopathy, based on multiple imaging studies and neurological studies.  Similarly, a June 2009 treatment record attributed the Veteran's complaints of unsteady gait and wide gait pattern, requiring the use of a cane for support, to his significant peripheral neuropathy in both lower extremities.  

As such, the November 2012 VA examiner's notations appear to be based on the Veteran's reports regarding the cause of his symptoms or need for a cane, which are not competent.  Further, to the extent that the notations are from the examiner himself, they are outweighed by the other medical evidence, which considered all available evidence and the Veteran's entire medical history.

In sum, the Veteran's right lower extremity symptoms due to the low back have been intermittent in nature, primarily manifested by pain, and he retains significant function.  There have been no decreased reflexes, muscle strength, or other organic symptoms due to the low back, as opposed to his peripheral neuropathy.  The right leg symptoms associated with the low back do not more nearly approximate the criteria for the next higher rating of 20 percent, or moderate incomplete paralysis of the sciatic nerve.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, DC 8520.

Further, the Veteran has generally denied any bowel or bladder complaints, including for treatment and VA examinations.  Although a February 2012 record for an episode of acute sciatica noted that the Veteran had not had a bowel movement since the day his increased pain had begun, the provider noted that he had been taking narcotic pain medications since that day.  The provider also noted a slightly decreased urinary stream, but that the Veteran was able to urinate and had no incontinence.  In a May 2012 follow-up record, the Veteran reported that he was much better.  As such, there is no indication of a recurrent bladder or bowel condition, or objective neurological abnormality, related to the low back disability.  See 38 C.F.R. § 4.71a, DC 5237, General Rating Formula, Note (1).  

In sum, a rating of 10 percent, but no higher, is warranted for the Veteran's right leg radiculopathy throughout the entire appeal period.  His other neurological complaints have been attributed to other disabilities; therefore, a rating cannot be assigned for such symptoms as associated with the low back disability.  

As the Veteran has diagnosed degenerative disc disease, the IVDS Formula must be considered.  Nevertheless, the Veteran repeatedly denied incapacitating episodes during VA examinations.  Although he indicated in February 2012 that bed rest did not help with his right-sided back and leg pain, there was no indication that any such bed rest was prescribed by his physician.  As such, this episode did not meet the definition of incapacitating episode for VA purposes.  Moreover, there is no suggestion of incapacitating episodes, to include any bed rest, with a total duration of at least four weeks during any 12 month period (as required for the next higher rating of 40 percent).  See 38 C.F.R. § 4.71a, DC 5243, IVDS Formula & Note (1).

All potentially applicable diagnostic codes have been considered in determine the appropriate ratings for the Veteran's low back disability and related neurological impairment.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Veteran's symptomatology remained relatively stable throughout the appeal period, and any increases in severity were not sufficient for a higher rating; therefore, staged ratings are not warranted.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted because this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's back disability are fully contemplated by the schedular rating criteria.  He has complained of varying extents of pain, painful and limited motion, and radiating pain, with neurological manifestations in the right leg.  His complaints in the left leg have been attributed to peripheral neuropathy, not the back.  As such, his complaints and manifestations are contemplated by the schedular rating criteria.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Id. 

A claim for TDIU has been raised and is being remanded, as set forth below.  

Other than as discussed above, the preponderance of the evidence is against a higher or separate rating for any period on appeal.  As such, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claims must be denied.  38 C.F.R. § 4.3.


ORDER

Service connection for peripheral neuropathy in the lower extremities is granted.
 
A rating in excess of 20 percent for the low back disability is denied.

A 10 percent rating for right leg radiculopathy prior to March 31, 2009, is granted.

A rating in excess of 10 percent for right leg radiculopathy from March 31, 2009, forward, is denied.


REMAND

The Veteran should be provided notice as to the requirements to substantiate his inferred claim for TDIU based on the back and lower extremities, and all related development should be conducted, to include a VA examination if needed.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the requirements to substantiate his inferred claim for TDIU.  After allowing time for a response, conduct any indicated development, to include a VA examination if necessary to decide the claim.

2.  Thereafter, if the claim for TDIU is denied, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


